Exhibit 10.2

STATE STREET CORPORATION

SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

2006 RESTATEMENT

 

I. Purpose

The purpose of the Senior Executive Annual Incentive Plan (the “Plan”) is to
provide additional incentive and reward to senior executives of State Street
Corporation (the “Company”) to achieve targeted levels of corporate financial
performance. The terms of the 2006 restated Plan set forth herein shall, if
approved by the shareholders of the Company, apply to awards for the 2007
performance year and later years. Awards for the 2006 performance year and
earlier years shall be governed by the terms of the Plan as in effect prior to
the restatement set forth herein.

 

II. Eligibility and Participation

Participants in the Plan for any year shall include the Chief Executive Officer
of the Company and such other key executives as may be designated as
participants for such year by the Executive Compensation Committee (the
“Committee”) of the Board of Directors of the Company.

 

III. Awards

The Committee shall grant awards to those persons who are participants for the
year, and shall establish the goals (which may be specified as ranges) for such
awards. Such awards may include both annual and awards that payout over a period
of time as determined by the Committee in its sole discretion.

 

IV. Performance Goals

No payment under an award granted under the Plan shall be made unless the
performance goals specified with respect to the award are met or exceeded.
Performance goals with respect to an award must be pre-established by the
Committee not later than ninety (90) days after the beginning of the year with
respect to which the award is granted or by such other time as may be required
in order to qualify the award under Section 162 (m)(4)(C) of the Internal
Revenue Code (the “Code”). Once established in accordance with the preceding
sentence, performance goals may not be modified; provided, that the Committee
may provide, not later than the deadline for establishing the performance goals
for a year, that one or more of the measures of performance applicable to an
award or awards for such year will be adjusted in an objectively determinable
manner to reflect events (for example, but without limitation, acquisitions or
dispositions, changes in accounting principles or interpretations, impairment
charges) occurring during the year that affect the applicable performance
measure. Except as the Committee may otherwise determine (not later than the
deadline for establishing the performance goals for a year), any measure of
performance expressed on a per-share basis shall automatically be adjusted to
the extent necessary to reflect any stock splits, reverse stock splits, stock
dividends or similar changes to capitalization occurring during the year.



--------------------------------------------------------------------------------

For purposes of the Plan, a “performance goal” means an objectively determinable
target level of achievement based on any or any combination of the following
criteria (determined on a consolidated basis or on the basis of one or more
divisions, subsidiaries or business units): earnings or earnings per share;
return on equity; total shareholder return; revenue; market share;
quality/service; organizational development; strategic initiatives (including
acquisitions or dispositions); risk control; operating leverage; or expense.

 

V. Terms

Each award under the Plan shall be subject to the following terms:

 

  A. No more than $10,000,000 shall be payable under an award to any participant
for any award year. The foregoing limit shall be applied before taking into
account any notional earnings on deferrals described in E. below.

 

  B. Subject to A. above, the Committee may provide for varying levels of
payment under an award depending on whether performance goals have been met or
exceeded. In no event, however, shall any amount be payable under an award if
the performance goals with respect to such award, or any of them, fails to be
achieved.

 

  C. No payment shall be made with respect to an award until and unless the
Committee shall have certified in writing (in such manner as shall be consistent
with regulations under Section 162(m) of the Code) that the performance goals
with respect to such award have been met.

 

  D. Except as provided in this paragraph and in E. below, all payments, if any,
under an award shall be paid in cash (either paid currently or deferred)
following certification by the Committee as described above. Notwithstanding the
foregoing, the Committee may provide that some portion or all of any award
payment be made in shares of common stock of the Company (“Stock”) in lieu of
cash. Any shares of Stock delivered shall be issued under the Company’s Equity
Incentive Plan and may include restricted stock, unrestricted stock, or stock
units (including restricted stock units). The number of shares of Stock
delivered in lieu of any cash amount under an award (the “replaced cash
portion”) shall be that number which equals the replaced cash portion divided by
the fair market value of a share of Stock (determined without regard to any
restrictions) on the date the Committee certifies under C. above that the
performance goal or goals with respect to the award have been met.

 

  E. Subject to such rules and limitations as the Committee may prescribe from
time to time consistent with Section 409A of the Code for amounts that are
distributed as annual lump sum cash awards, a participant may elect to have all
or any portion of an award payment deferred (under the Company’s Management
Supplemental Savings Plan or such other arrangement as the Committee may
specify) for a fixed term of years, until separation from service, death,
disability, or until the occurrence of some other distribution event consistent
with the requirements of Section 409A of the Code. For purposes of clarity,
participants may not be able to defer cash amounts paid in installments or
received as the result of an equity award issued under this Plan.

Any amount so deferred shall be credited to the participant’s account on the
books of the Company and shall represent an unfunded and unsecured liability of



--------------------------------------------------------------------------------

the Company to pay the amount so deferred plus such additional amount, if any,
representing notional earnings on the deferral (“earnings”) as may be prescribed
under the deferral rules. The portion of any award payable in stock units shall
likewise represent an unfunded and unsecured promise by the Company to deliver
shares in the future pursuant to the terms of the Equity Incentive Plan.

Earnings with respect to a deferred award shall be limited so as to satisfy the
requirements of Treas. Regs. § 1.162-27(e)(2)(iii)(B) (relating to reasonable
rates of interest or other returns based on predetermined actual investments)
and any limitations imposed by the Federal Deposit Insurance Corporation or
similar limitations.

 

  F. To be entitled to payment under an award, a participant must be employed by
the Company or one of its subsidiaries on December 31 of the award year, except
as the Committee may otherwise determine. In addition, the Committee in its
discretion may cause an award to a participant to be forfeited if the
participant, although employed by the Company or a subsidiary on December 31 of
the award year (or on such other date, if any, as may have been fixed by the
Committee), has ceased to be employed by the Company and its subsidiaries prior
to the date that other awards are (or, but for deferral, would be) paid for such
year.

 

  G. The Committee in its discretion may reduce (including to zero) any amount
otherwise payable under an award, with or without specifying its reasons for
doing so.

 

VI. Actions Binding, No Right to Employment, etc.

The Committee shall have complete discretion to construe and administer the
Plan, to determine eligibility for awards, to determine performance goals, to
determine whether or not any performance goal has been satisfied, to determine
the amount of payment under any award, and otherwise to do all things necessary
or appropriate to carry out the Plan. Actions by the Committee under the Plan
shall be conclusive and binding on all persons.

Nothing in the Plan or in any award shall entitle any participant to continued
employment with the Company and its subsidiaries, and the loss of benefits or
potential benefits under an award shall in no event constitute an element of
damages in any action brought against the Company or its subsidiaries.

The Committee may at any time amend the Plan or awards made under the Plan, but
only to the extent consistent with continued qualification of awards under
Section 162(m)(4)(C) of the Code. The Committee may terminate the Plan at any
time.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly respective duly authorized officer on the      day of                 ,
2010.

 

STATE STREET CORPORATION By:       Executive Vice President